                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION


HANK TURKNETT                                                                 PLAINTIFF

vs.                         Case No. 4:18-cv-00932-JM-JTK

FAULKNER COUNTY SHERIFF’s OFFICE,
FAULKNER COUNTY DETENTION FACILITY,
and JOHN FOWLKES, Deputy Sheriff, Faulkner County                           DEFENDANTS


                                         ORDER

       The Court has received proposed findings and recommended disposition from

United States Magistrate Judge Jerome T. Kearney. No objections have been filed. After

careful review, the Court concludes that the findings and recommendations should be, and

are hereby, approved and adopted as this Court’s findings in all respects in their entirety.

       Therefore, the Motion to Dismiss (Docket No. 15) is GRANTED, and the case is

dismissed. Plaintiff’s Motion for Order (Docket No. 17) is DENIED as moot.

       Judgment shall be entered accordingly.

       SO ORDERED this 7th day of October, 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
